[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR USE AND OCCUPANCY PAYMENTS
The plaintiffs commenced this action of summary process by summons and complaint dated November 9, 1992, returnable to this court on November 23, 1992. Accompanying the complaint was a motion for use and occupancy payments dated November 9, 1992. Thereafter, the defendants appeared by counsel on November 30, 1992. The defendants filed an objection to the request for use and occupancy payments, and in due course, an answer to the complaint dated and filed December 4, 1992. The parties appeared by counsel on CT Page 11605 December 22, 1992 and urged their respective positions upon the Court at length as concerns said motion.
After hearing, the Court grants the motion for use and occupancy payments and determines the amount of the monthly payments to be $825, said sum being in accord with the original agreement of the parties for rental of the subject premises payable on the first of each month.
Austin, J.